           Case 1:20-cv-00022-JRN Document 1 Filed 01/07/20 Page 1 of 9




                          UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF TEXAS



MATTHEW A. MEY,                                    §
Plaintiff,                                         §
                                                   §
v.                                                 §
                                                   § ​Civil Action No. 1:20-cv-00022
GILA LLC d/b/a GILACORP d/b/a                      §
                                                   §
MUNICIPAL SERVICE BUREAU d/b/a                     §
                                                   §
MUNICIPAL SERVICE(S) BUREAU,

John/Jane Does 1-5,


Defendants.




                       PLAINTIFF’S ORIGINAL COMPLAINT




     1. The Plaintiff hereby files this lawsuit against Gilla LLC d/b/a Gilacorp d/b/a

        Municipal Services Bureau d/b/a Municipal Service(s) Bureau , and John/Jane

        Does 1-5.

     2. The Plaintiff is Matthew Mey, a natural person, who resides at 138 N. College

        Ave., Apt#2, Fort Collins, Colorado 80524.

     3. Gila LLC d/b/a Gilacorp d/b/a Municipal Service Bureau d/b/a Municipal
      Case 1:20-cv-00022-JRN Document 1 Filed 01/07/20 Page 2 of 9




   Service(s) Bureau (hereinafter “Gila”) is a Texas limited liability company who

   can be served via registered agent Corporation Services Company d/b/a CSC

   Lawyers Inco 211 E. 7th Street, Suite 260, Austin, Texas 78701.

4. John/Jane Does 1-4 are other liable parties currently unknown to the Plaintiff.




                          Jurisdiction and Venue




5. Jurisdiction of this court arises as the acts happened and the Defendant(s) reside

   and work in this District. ​Tex. Civ. Prac. & Rem. Code § 17.042; see also 47 USC

   227(b).

6. Venue in this District is proper in that the Defendant(s) transact business here and

   the acts and transactions occurred here. ​ 47 USC 227(b).




                          FACTUAL ALLEGATIONS




7. Plaintiff received two unsolicited text messages from Defendant Gila on October

   23, 2019 from telephone number 855-522-3650 to his cell phone number

   304-215-3650. These text messages were made without his consent and were for a

   non-emergency purpose.

8. These texts messages indicated that Plaintiff had an “account” to be “reviewed”

   with Jay County, Indiana and the Municipal Service Bureau was contacting him
      Case 1:20-cv-00022-JRN Document 1 Filed 01/07/20 Page 3 of 9




   regarding this account.

9. Defendant Gila left a call back number of 800-616-0166.

10. Plaintiff has never traveled to or had dealings with Jay County, Indiana in any

   way.

11. Nonetheless given the impression that the Municipal Service Bureau of Jay

   County, Indiana was requesting a return call, Plaintiff felt obligated to research

   who or what the Municipal Service Bureau of Jay County wanted with him.

12. The “Municipal Service Bureau” is not a government agency or affiliated with the

   State of Indiana in any official capacity, despite what its name may imply.

13. There are two websites linked to Defendant(s) business name “Municipal Service

   Bureau”, ​https://www.msbselfserve.com/​ and ​https://www.gilacorp.com/​.

14. Defendant Gila LLC can be found at ​https://www.gilacorp.com/​ and it collects

   debts on behalf of municipalities and government entities, “offer[ing] outsourced

   collections, payment processing, and call center services to governmental entities

   nationwide”. Gila LLC’s contact address on this site is 8325 Tuscany Way,

   Building #4, Austin, Texas 78754.

15. On Defendant(s)’ website ​https://www.msbselfserve.com​ its important to note that

   Defendant(s) identify as “Municipal Service(s) Bureau”, rather than the

   “Municipal Service Bureau”, as communicated in its initial text message to

   Plaintiff. Defendant(s)’ address for mail in payments on this site is PO Box 16755,

   Austin, Texas 78761-6755.

16. This confusion and lack of transparency by Defendant(s) made Plaintiff fearful of
      Case 1:20-cv-00022-JRN Document 1 Filed 01/07/20 Page 4 of 9




   possible tax liens, arrest warrants for unpaid tickets or fines, and that his good

   name could be smeared by Defendant(s), or that Defendant(s) were not who they

   claimed to be and had possession of his personal identifying information.




                            CAUSE OF ACTION




                                  COUNT I




   Violations of the Telephone Consumer Protection Act (hereinafter “TCPA”)




17. Plaintiff Matthew Mey incorporates by reference all of the above paragraphs of

   this complaint as though fully stated herein.

18. The foregoing actions by the Defendants constitute breach of the TCPA by

   initiating text messages using an automated telephone dialing system for a

   non-emergency purpose without Plaintiff’s consent. These actions violate ​47 USC

   227(b) ​and entitle Plaintiff to $1,500.00 (fifteen hundred dollars) per call in

   damages as these were willful actions.
      Case 1:20-cv-00022-JRN Document 1 Filed 01/07/20 Page 5 of 9




                                 COUNT II




    Violations of the Fair Debt Collection Practices Act (hereafter “FDCPA”) 15
                                 USC 1681 et.




19. Plaintiff Matthew Mey incorporates by reference all of the above paragraphs of

   this complaint as though fully stated herein.

20. The foregoing actions by the Defendants constitute breach of the FDCPA by

   placing unsolicited and unwelcome text messages to the Plaintiff’s cell phone,

   making false or misleading representations to Plaintiff in the collection of a debt

   and failing in their communications to indicate the contact was being made in the

   collection of a debt.




                                 COUNT III




                  Violations of the Texas Finance Code 392




21. Plaintiff Matthew Mey incorporates by reference all of the above paragraphs of

   this complaint as though fully stated herein.

22. The foregoing actions by the Defendants constitute breach of the Texas Finance
      Case 1:20-cv-00022-JRN Document 1 Filed 01/07/20 Page 6 of 9




   Code 392 by placing unsolicited and unwelcome telephone calls to the Plaintiff’s

   cell phone and by making false and misleading representations likely to deceive a

   consumer.




                                 COUNT IV




   Violations of the Texas Business and Commerce Code 305.053




23. Plaintiff Matthew May incorporates by reference all of the above paragraphs of

   this complaint as though fully stated herein.

24. The foregoing actions by the Defendants constitute breach of the ​Texas Business

   and Commerce Code 305.053 ​by violating the TCPA ​47 USC 227.




                  PRAYER FOR DAMAGES AND RELIEFS




   WHEREFORE, ​Plaintiff Matthew Mey, respectfully prays and requests that
   judgement be entered against each and every Defendant for the following:




   1. Statutory damages of $3,000.00 (three thousand dollars) for each text message
   Case 1:20-cv-00022-JRN Document 1 Filed 01/07/20 Page 7 of 9




in violation of the TCPA.




2. Statutory damages in the amount of $1,500.00 (fifteen hundred dollars) for

violations of the Texas Business and Commercial Code.




3. Damages of $5,000.00 (five thousand dollars) per violation of the Texas

Finance Code 392.




4. Punitive Damages of $25,000.00 (twenty five thousand dollars) for violations of

the Texas Finance Code and FDCPA.




5. Actual damages as determined by a judge/jury.




6. Pre-judgment interest from the date of the phone text messages at issue.
          Case 1:20-cv-00022-JRN Document 1 Filed 01/07/20 Page 8 of 9




                                                     Respectfully submitted:


                                                 /s/ Leland McRae
                                                 _____________________________________
                                                 Leland Garrett McRae
                                                 SBN 24086374
                                                 1150 N. Loop 1604 W, Ste 108-461
                                                 San Antonio, TX 78248
                                                 Phone: 210-569-0434
                                                 FAX: 210-493-6080
                                                 EMAIL: leland@lelandmcrae.com




                              CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of Plaintiff’s Original Complaint was served

on all named Defendant(s), to include Gila LLC. who can be served via registered agent

Corporation Services Company d/b/a CSC Lawyers Inco 211 E. 7th Street, Suite 260, Austin

Texas 78701.




/s/ Leland McRae

_____________________

Leland McRae

Attorney for Plaintiff
Case 1:20-cv-00022-JRN Document 1 Filed 01/07/20 Page 9 of 9
